Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 1 of 25



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 9:18-cv-80843-RLR


      MIDLEVELU, LLC,

                Plaintiff,

           v.

      ACI INFORMATION GROUP,
              Defendant.



     DEFENDANT NEWSTEX, LLC’S MOTION FOR SUMMARY JUDGMENT AND
                 INCORPORATED MEMORANDUM OF LAW
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 2 of 25



                                                    TABLE OF CONTENTS

  MEMORANDUM OF LAW .......................................................................................................... 1

  I.       PRELIMINARY STATEMENT ........................................................................................ 1

  II.      FACTUAL BACKGROUND ............................................................................................. 4

  III.     ARGUMENT ...................................................................................................................... 6

           A.        Summary Judgment Standard ................................................................................. 6

           B.        Newstex Did Not Infringe Any Copyrights, Because MidlevelU Granted an
                     Implied License by Disseminating the Full Content of the Alleged Articles on
                     the MidlevelU RSS Feed Without Any Restrictions .............................................. 7

           C.        Newstex’s Use of I-Frames on the Scholarly Blog Index to Display
                     MidlevelU’s Website Did not Infringe on MidlevelU’s Copyrights .................... 13

           D.        MidlevelU Is Not Entitled to Statutory Damages for the 18 Articles That It
                     Published More than 3 Months Prior to Registration ........................................... 15

           E.        MidlevelU Did Not Own the Copyrights to Three Alleged Articles until After
                     Bringing This Lawsuit and Thus Is Not Entitled to Damages for These
                     Articles .................................................................................................................. 16

                     1.         Amanda Richards Was the Owner of the Copyrights in the Three
                                Alleged Articles She Wrote For MidlevelU as of the Filing of this
                                Suit ............................................................................................................ 17

                     2.         MidlevelU Cannot Sue for Infringement of Copyrights It Did Not
                                Own at the Time of Filing Suit ................................................................. 18

           F.        MidlevelU Cannot Sue for Infringement or Recover Damages for an Article
                     Written by a Third Party Who Did Not Assign Ownership to MidlevelU ........... 19

  IV.      CONCLUSION ................................................................................................................. 20




                                                                        i
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 3 of 25



                                                 TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

  Cases

  Celotex Corp. v. Catrett,
     477 U.S. 317 (1986) ...................................................................................................................6

  Cmty. for Creative Non-Violence v. Reid,
    490 U.S. 730 (1989) .................................................................................................................17

  Corwin v. Walt Disney Co.,
     475 F.3d 1239 (11th Cir. 2007) ...............................................................................................17

  Dream Custom Homes, Inc. v. Modern Day Constr., Inc.,
     773 F. Supp. 2d 1288 (M.D. Fla. 2011) ...................................................................................20

  Field v. Google Inc.,
      412 F. Supp. 2d 1106 (D. Nev. 2006) ..................................................................8, 9, 10, 11, 12

  Goldman v. Breitbart News Network, LLC,
     302 F. Supp. 3d 585 (S.D.N.Y. 2018)................................................................................14, 15

  Herzog v. Castle Rock Entm’t,
     193 F.3d 1241 (11th Cir. 1999) .................................................................................................7

  Hilburn v. Murata Elecs. N. Am., Inc.,
     181 F.3d 1220 (11th Cir. 1999) .................................................................................................7

  Jacob Maxwell, Inc. v. Veeck,
     110 F.3d 749 (11th Cir. 1997) ...................................................................................................8

  Karlson v. Red Door Homes, LLC,
     611 F. App’x 566 (11th Cir. 2015) ........................................................................................7, 8

  Keane Dealer Servs., Inc. v. Harts,
     968 F. Supp. 944 (S.D.N.Y. 1997) ............................................................................................8

  Kelly v. Arriba Soft Corp.,
     336 F.3d 811 (9th Cir. 2003) ...................................................................................................13

  Key West Hand Print Fabrics, Inc. v. Serbin, Inc.,
     269 F. Supp. 605 (S.D. Fla. 1966) ...........................................................................................20

  Latimer v. Roaring Toyz, Inc.,
      601 F.3d 1224 (11th Cir. 2010) .............................................................................................8, 9



                                                                      ii
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 4 of 25



  Lorentz v. Sunshine Health Prods., Inc.,
     No. 09-61529, 2010 WL 11492992 (S.D. Fla. Sept. 7, 2010) ...................................................6

  Lulirama Ltd., Inc. v. Axcess Broad. Servs., Inc.,
      128 F.3d 872 (5th Cir. 1997) .....................................................................................................8

  Optima Tobacco Corp. v. US Flue-Cured Tobacco Growers, Inc.,
     171 F. Supp. 3d 1303 (S.D. Fla. 2016) ....................................................................................19

  Parker v. Yahoo!, Inc.,
     No. 07-2757, 2008 WL 4410095 (E.D. Pa. Sept. 25, 2008) ........................................10, 11, 12

  Perfect 10, Inc. v. Amazon.com, Inc.,
     508 F.3d 1146 (9th Cir. 2007) ...........................................................................................13, 14

  In re Pierre,
      198 B.R. 389 (S.D. Fla. 1996) ...................................................................................................7

  Platypus Wear Inc. v. Horizonte Fabricacao Distribuicao Importacao Exportacao
     LTDA.,
     No. 07-21827, 2010 WL 11442639 (S.D. Fla. June 21, 2010) ..................................................6

  Prof’l LED Lighting, Ltd. v. AAdyn Tech., LLC,
     88 F. Supp. 3d 1356 (S.D. Fla. 2015) ..........................................................................18, 19, 20

  W. Trend, Inc. v. Marco Destin, Inc.,
     No. 07-22508, 2007 WL 9653034 (S.D. Fla. Dec. 17, 2007) ............................................15, 16

  Statutes

  17 U.S.C. § 101 ..........................................................................................................................8, 18

  17 U.S.C. § 106 ................................................................................................................................7

  17 U.S.C. § 201(a) .........................................................................................................................17

  17 U.S.C. § 201(b) .........................................................................................................................17

  17 U.S.C. § 204(a) ...........................................................................................................................8

  17 U.S.C. § 412(2) ...................................................................................................................15, 16




                                                                        iii
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 5 of 25



                                         MEMORANDUM OF LAW

          Defendant Newstex, LLC (“Newstex” or “ACI” or “Defendant”)1, pursuant to Fed. R. Civ.

  P. 56 and S.D. Fla. L.R. 56.1, requests entry of summary judgment in its favor and against Plaintiff

  MidlevelU, Inc.2 (“MidlevelU”) on the following grounds, as set forth more fully herein: (1)

  MidlevelU’s claims are barred by the doctrine of implied license; (2) Newstex’s use of “i-Frames”

  on the Scholarly Blog Index to display MidlevelU’s website does not constitute infringement; (3)

  eighteen of MidlevelU’s alleged articles are ineligible for statutory damages; (4) MidlevelU lacks

  standing and damages for three alleged articles it did not own at the time of filing suit; and (5)

  MidlevelU lacks standing and damages for one alleged article it has never owned.

  I.      PRELIMINARY STATEMENT

          MidlevelU alleges that Newstex, through its operations under the trade name ACI

  Information Group, infringed on MidlevelU’s registered copyrights for 50 blog posts that Newstex

  indexed abstracts of after receiving the full-text articles from MidlevelU’s free, public RSS feed.

  MidlevelU’s claims fail as a matter of law, because MidlevelU’s practice of distributing the full-

  text of its blog posts for free to the public at large—including ACI—via MidlevelU’s RSS feed

  provided ACI with an implied license to index the blog posts on ACI’s Scholarly Blog Index,

  which published abstracts of the blog posts and provided links to MidlevelU’s original blog posts

  and website. MidlevelU has published the full text of its articles through its free, publicly available

  RSS feed at all times ACI allegedly redistributed said content. Despite the alleged infringement in

  this action and in a prior litigation against a third party, MidlevelU grants all subscribers of its RSS



  1
    ACI Information Group was established as a tradename by Newstex, LLC from 2015-2018 and functioned to
  aggregate scholarly blog content and develop indexes of same, and offer for distribution to academic libraries and
  publishers. Defendant’s Statement of Undisputed Material Facts (“Def. SUMF”) ¶ 2.
  2
    On April 22, 2019, MidlevelU, LLC converted from a Tennessee limited liability company to a Delaware
  corporation. Dkt. No. 37.


                                                          1
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 6 of 25



  feed the full text of its articles through this feed. Any subscriber could receive the full text of

  MidlevelU's blog posts and through that feed repost the full text of such articles. Moreover,

  MidlevelU published the full text of its posts through its RSS feed without imposing any

  restrictions regarding how subscribers could use MidlevelU’s posts. MidlevelU could have

  implemented restrictions at any time. Nor did MidlevelU post any terms of service related to its

  RSS feed on its website. MidlevelU’s RSS feed made available to ACI the MidlevelU blog posts,

  and ACI in turn posted abstracts on its Scholarly Blog Index, including full and proper attribution

  and an explicit link back to MidlevelU’s website for the full text. MidlevelU’s own actions in openly

  and freely providing full-text access to the public, and inactions in choosing to not restrict its RSS

  feed distribution, provided ACI with an implied license to aggregate the blog abstracts as it is

  accused of doing in this action. Accordingly, the Court should grant summary judgment of non-

  infringement as to the entirety of MidlevelU’s cause of action for copyright infringement.

         In addition to the indexed abstracts, the ACI Scholarly Blog Index included links to the full

  text of the blog posts on MidlevelU’s website. These links opened an “i-frame” pop-up window.

  These i-frames did not copy or store content from the MidlevelU site, but instead opened a pop-

  up browser window with a live view of MidlevelU’s site. Since the content was not stored on

  ACI’s site and a user was merely viewing MidlevelU’s site, such i-frames are not infringing.

         Even in the absence of an implied license as to all 50 asserted registered copyrights,

  MidlevelU is not entitled to at least a portion of its requested damages. At least 18 of the asserted

  registered copyrights are not eligible for statutory damages, MidlevelU does not own at least one

  of the asserted registered copyrights, and MidlevelU admits to having no known damages for at

  least one asserted registered copyright that was assigned to MidlevelU.




                                                    2
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 7 of 25



         MidlevelU failed to register 18 of the articles it alleges in its Complaint with the Copyright

  Office within three months of publication, a requirement under the Copyright Act for MidlevelU to

  be eligible for statutory damages. With respect to two of these articles, the copyright registrations

  reflect a date of first publication more than three months before the registration date. There is no

  factual or legal basis for MidlevelU to maintain its claim for statutory damages as to these two

  articles. With respect to the other 16 articles, while MidlevelU claimed in its copyright application

  that the date of first publication was within three months of the registration date, MidlevelU actually

  first published the articles much earlier and instead provided the Copyright Office with only a more

  recent re-publication date. Accordingly, the Court should grant summary judgment that MidlevelU

  is not entitled to statutory damages for 18 of its asserted registered copyrights.

         At least four of the alleged articles were authored by third parties. One of those authors is

  an independent contractor hired by MidlevelU, who subsequently assigned any applicable copyright

  in her articles to MidlevelU in December 2018, well after the filing of this action and well after ACI

  had ceased all accused infringement, let alone published the abstract of the subject article. While

  the author also purportedly assigned the right to sue for past infringement, such a right would entitle

  MidlevelU to the author’s damages from the past infringement, if any. MidlevelU admits that it

  has no evidence as to what damages the author may have incurred, and the author admits she had

  no damages. Accordingly, the Court should grant summary judgment that MidlevelU is not entitled

  to any damages for this assigned copyright. The other third-party author is not affiliated with

  MidlevelU in any capacity (other than being a guest blogger) and never executed any assignment

  of rights to MidlevelU. MidlevelU improperly claimed to be the author when filing its copyright

  registration for the subject article. Because the author was not an employee acting within the scope

  of her employment, nor entered into any “work made for hire” agreement with MidlevelU, nor




                                                    3
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 8 of 25



  assigned her rights to MidlevelU, the Court should grant summary judgment that MidlevelU has no

  cause of action for infringement of this asserted copyright and that its registration of same is invalid.

  II.     FACTUAL BACKGROUND

          Newstex, LLC d/b/a ACI Information Group is a leading wholesale aggregator of news

  publications that provides private and retail distributors with content from media companies, press

  release wires, corporate websites, investigative journalism organizations, non-profits, and online

  newspapers/magazines. Defs. SUMF ¶1. Newstex created the Scholarly Blog Index of editorially

  selected and curated social media and blog publications as a new product offering in 2013, under

  the trade name ACI Information Group. Defs. SUMF ¶ 2. The Scholarly Blog Index consisted of

  an index of curated blog abstracts and licensed full-text blogs written by scholars in their fields. Defs.

  SUMF ¶ 4. These blog abstracts and full-text blogs were indexed in a proprietary SBI database,

  which was offered on a subscription basis via a secure website and to 28 academic libraries

  throughout the United States, including Harvard, Princeton, and the research library of the Supreme

  Court of the United States. Defs. SUMF ¶ 5. Newstex terminated the Scholarly Blog Index in

  March 2018 due to a lack of profitability. Defs. SUMF ¶ 6.

          MidlevelU, Inc. f/k/a MidlevelU, LLC was founded by Erin Tolbert in 2012 as a resource

  for “Midlevels,” such as nurse practitioners, who are licensed to provide a greater level of health

  care services than a registered nurse. Defs. SUMF ¶ 7. MidlevelU has authored hundreds of articles

  or blog posts of interest to medical providers that it posts to its website. Defs. SUMF ¶ 8. At least

  four of the asserted 50 registered articles were authored by third parties. Defs SUMF ¶¶ 26-35; 40-

  43. One of those authors is an independent contractor, Amanda Richards, hired by MidlevelU in

  2015, who subsequently assigned any applicable copyright in the article to MidlevelU in December

  2018. Defs. SUMF ¶¶ 21-26; 37. The other third-party author is Leigh Ann O’Neill, a friend of

  Erin Tolbert. Defs. SUMF ¶ 45. Leigh Ann O’Neill is a practicing attorney and is not affiliated


                                                      4
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 9 of 25



  with MidlevelU in any capacity, other than being a guest blogger. Defs. SUMF ¶ ¶ 44-45. O’Neill

  never assigned her rights to MidlevelU and was never hired by MidlevelU as an employee. Id.

           In addition to posting links to its articles on social media and networking sites, MidlevelU

  publishes the full content of its articles for free through the MidlevelU RSS feed on its website.3

  Defs. SUMF ¶ 9. MidlevelU has no restrictions or limitations on its RSS feed, nor any terms of

  service, apart from a copyright notice on its website and RSS feed.4 Defs. SUMF ¶ 46. Moreover,

  MidlevelU has not changed its RSS feed since at least 2015. Defs. SUMF ¶ 47. Thus, at all times

  relevant to MidlevelU’s claims in this action, MidlevelU was publishing the full text of its blog

  articles free of charge and publicly accessible through the MidlevelU RSS feed. Defs. SUMF ¶ 9.

           ACI’s practice for using third-party content for the Scholarly Blog Index was to post full

  content of an author’s work when it received permission to do so from authors. Defs. SUMF ¶ 48.

  When ACI did not receive permission from an author to post the full content of his/her work,

  ACI’s automated system would generate an abstract or summary of the content and post the

  abstract or summary on its page, with a link back to the original source. Defs. SUMF ¶ 49. From

  2015-2017, ACI was a subscriber to MidlevelU’s RSS feed, which permitted ACI to receive the

  full content of MidlevelU’s articles posted on MidlevelU’s RSS feed from 2015 to 2017. Defs.

  SUMF ¶ 51. ACI’s automated system generated abstracts for certain MidlevelU articles once it

  received the content from the MidlevelU RSS feed and posted those abstracts on the ACI Scholarly

  Blog Index from 2015 to 2017, with attribution to MidlevelU and a link back to the MidlevelU

  website. Defs. SUMF ¶¶ 52-53. The ACI Scholarly Blog Index also had the option of clicking on



  3
    RSS stands for “Really Simple Syndication.” Defs. SUMF ¶ 10. Websites that elect to employ said RSS web feed
  protocol are able to disseminate their content to a wide audience by allowing those who subscribe to the website’s RSS
  feed to access said content without visiting the original website. Defs. SUMF ¶ 11.
  4
   The parties dispute when and to what extent the copyright notice has appeared; however, this is not material to a
  determination of Newstex’s motion for summary judgment.


                                                            5
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 10 of 25



   a live view, or i-frame, of the MidlevelU articles for the corresponding abstracts of the MidlevelU

   articles that were available on the ACI Scholarly Blog Index. Defs. SUMF ¶ 54.

            On March 7, 2017, MidlevelU contacted Newstex and demanded that Newstex take down

   MidlevelU's content from the Scholarly Blog Index by March 21, 2017. Defs. SUMF ¶ 15.

   Newstex took down all MidlevelU content the very same day, on March 7, 2017. Defs. SUMF ¶

   16. On March 20, 2017, after confirming that MidlevelU’s content was no longer associated with

   its Scholarly Blog Index, Newstex informed MidlevelU that all content had been removed. Defs.

   SUMF ¶ 17. Newstex did not hear further from MidlevelU until it filed this lawsuit. Defs. SUMF

   ¶ 18. MidlevelU filed this action on March 27, 2018 for copyright infringement, alleging that ACI

   published on the Scholarly Blog Index content from 823 MidlevelU blog articles. Defs. SUMF ¶

   19. MidlevelU asserted infringement of copyright registrations in 50 of these articles (“alleged

   articles”), seeking actual and statutory damages. Defs. SUMF ¶ 18.

   III.     ARGUMENT

            A.       Summary Judgment Standard

            “A party may move for summary judgment, identifying each claim or defense—or the part

   of each claim or defense5—on which summary judgment is sought. The court shall grant summary

   judgment if the movant shows that there is no genuine dispute as to any material fact and the

   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears

   the initial burden of demonstrating the absence of a genuine issue of material fact. Celotex Corp.

   v. Catrett, 477 U.S. 317, 323 (1986). “Once the motion is supported by a prima facie showing that




   5
     See also, e.g., Platypus Wear Inc. v. Horizonte Fabricacao Distribuicao Importacao Exportacao LTDA., No. 07-
   21827, 2010 WL 11442639, at *2 (S.D. Fla. June 21, 2010) (granting partial summary judgment where expert
   testimony was used to try and show that a party intended to deceive the copyright office during registration); Lorentz
   v. Sunshine Health Prods., Inc., No. 09-61529, 2010 WL 11492992, at *11 (S.D. Fla. Sept. 7, 2010) (granting partial
   summary judgment where the Copyright Act precludes statutory damages or attorney’s fees).


                                                             6
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 11 of 25



   the moving party is entitled to judgment as a matter of law, a party opposing the motion may not

   rest upon the mere allegations or denials in its pleadings; rather, its response must show that there

   is a genuine issue for trial.” In re Pierre, 198 B.R. 389, 391 (S.D. Fla. 1996) (citing Anderson v.

   Liberty Lobby, Inc., 477 U.S. 242, 247-249 (1986); Matsushita Elec. Indus. Co., Ltd. v. Zenith

   Radio Corp., 475 U.S. 574, 587 (1986)). “Thus, a party, who is faced with a properly supported

   summary judgment motion, is obligated to come forward with extrinsic evidence which is

   ‘sufficient to establish the existence of an element essential to that party’s case, and on which that

   party will bear the burden of proof at trial’ in order to avoid the entry of a summary judgment.”

   Hilburn v. Murata Elecs. N. Am., Inc., 181 F.3d 1220, 1225 (11th Cir. 1999) (citing Celotex, 477

   U.S. at 322). “There is no genuine issue for trial if the record, taken as a whole, does not lead a

   rational trier of fact to find for the non-moving party.” Pierre, 198 B.R. at 391 (citing Matsushita,

   475 U.S. at 587).

          B.      Newstex Did Not Infringe Any Copyrights, Because MidlevelU Granted an
                  Implied License by Disseminating the Full Content of the Alleged Articles on
                  the MidlevelU RSS Feed Without Any Restrictions

          MidlevelU granted an implied license for Newstex to index its blog articles by publishing

   to the entire world for free the full content of MidlevelU’s blog articles onto its RSS feed—without

   any restrictions whatsoever—for the purpose of distribution to a wider audience.

          In order to state a claim for copyright infringement, Plaintiff must prove (1) ownership of

   a valid copyright, and (2) copying of constituent elements of the work that are original. Herzog v.

   Castle Rock Entm't, 193 F.3d 1241, 1247-48 (11th Cir. 1999). A license is an affirmative defense

   to copyright infringement. Karlson v. Red Door Homes, LLC, 611 F. App’x 566, 569 (11th Cir.

   2015). While the Copyright Act provides a copyright owner with the exclusive right to copy,

   distribute, or display his work under 17 U.S.C. § 106, a copyright owner can transfer copyright

   ownership through the grant of an exclusive license, which must be in writing under 17 U.S.C. §


                                                     7
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 12 of 25



   204(a). Id. at 569-70. Alternatively, through a nonexclusive license, a copyright owner may allow

   another to use the copyrighted material without transferring ownership in the material. Id. at 569.

   In a nonexclusive license, “the copyright owner . . . permits the use of a copyrighted work in a

   particular manner.” Id. (internal citations omitted). The grant of a nonexclusive license does not

   need to be in writing under the Copyright Act,6 and “it may occur orally or may be implied from

   the copyright owner’s conduct.” Id. (emphasis added) (citing Latimer v. Roaring Toyz, Inc., 601

   F.3d 1224, 1235 (11th Cir. 2010)); 17 U.S.C. §§ 101, 204(a); see also Jacob Maxwell, Inc. v.

   Veeck, 110 F.3d 749, 752 (11th Cir. 1997) (non-exclusive licenses “may be granted orally, or may

   even be implied from conduct”).

           “[A]n implied license can be found where the copyright holder engages in conduct from

   which the other party may properly infer that the owner consents to his use.” Field v. Google Inc.,

   412 F. Supp. 2d 1106, 1116 (D. Nev. 2006). Moreover, “consent to use the copyrighted work need

   not be manifested verbally and may be inferred based on silence where the copyright holder knows

   of the use and encourages it.” Id.; see also Keane Dealer Servs., Inc. v. Harts, 968 F. Supp. 944,

   947 (S.D.N.Y. 1997) (“Consent given in the form of mere permission or lack of objection is also

   equivalent to a nonexclusive license.”). “Courts focus on objective evidence revealing the intent

   of the parties to determine if an implied license exists, and this inquiry also reveals the scope of

   that license.” Latimer, 601 F.3d at 1235 (citing Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949,

   956 (11th Cir. 2009). In granting an implied license, the putative copyright owner “must express

   the intent to limit the scope of a license,” and “an implied license will be limited to a specific use




   6
    A nonexclusive license does not have to be in writing because 17 U.S.C. § 101, which contains definitions for the
   Copyright Act, does not include the assignment of nonexclusive licenses in the definition of transfer of copyright
   ownership. Lulirama Ltd., Inc. v. Axcess Broad. Servs., Inc., 128 F.3d 872, 879 (5th Cir. 1997).


                                                           8
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 13 of 25



   only if that limitation is expressly conveyed when the work is delivered.” Id. (citing Asset Mktg.

   Sys., Inc. v. Gagnon, 542 F.3d 748, 756 (9th Cir. 2008).

              Given the relatively recent widespread use of RSS feeds by blogs and online news media,

   there is little to no case law concerning licenses to use content published through an RSS feed.7

   However, Courts have analyzed analogous circumstances involving re-publication and archiving

   copies of internet content and have ruled that the implied license defense does indeed absolve an

   alleged infringer of liability for copyright infringement. For example, in one frequently cited case,

   Field v. Google Inc., the plaintiff author sued Google for copyright infringement, contending that

   by allowing internet users to access copies of 51 of Field’s copyrighted works stored in Google’s

   “cached” website repository, Google violated the exclusive right to reproduce and distribute copies

   of those works.8 412 F. Supp. 2d 1106, 1109 (D. Nev. 2006). The court granted Google’s motion

   for summary judgment, holding, inter alia, that Field’s public dissemination and failure to restrict

   access granted Google an implied license.



   7
    This is also because it is extremely rare for blog authors to register copyrights in blog posts, something that even the
   most prolific and popular blogs do not do. However, this fact is not necessary for summary judgment.
   8
       The court described Google’s archival process, which is relevant to see the similarities to Newstex’s accused conduct:
          Google . . . uses an automated program (called the “Googlebot”) to continuously crawl across the Internet,
          to locate and analyze available Web pages, and to catalog those Web pages into Google's searchable Web
          index. As part of this process, Google makes and analyzes a copy of each Web page that it finds, and stores
          the HTML code from those pages in a temporary repository called a cache. Once Google indexes and stores
          a Web page in the cache, it can include that page, as appropriate, in the search results it displays to users in
          response to their queries. When Google displays Web pages in its search results, the first item appearing in
          each result is the title of a Web page which, if clicked by the user, will take the user to the online location of
          that page. The title is followed by a short “snippet” from the Web page in smaller font. Following the snippet,
          Google typically provides the full URL for the page. Then, in the same smaller font, Google often displays
          another link labeled “Cached.” When clicked, the “Cached” link directs an Internet user to the archival copy
          of a Web page stored in Google’s system cache, rather than to the original Web site for that page. By clicking
          on the “Cached” link for a page, a user can view the “snapshot” of that page, as it appeared the last time the
          site was visited and analyzed by the Googlebot. The page a user retrieves from Google after clicking on a
          “Cached” link contains a conspicuous disclaimer at the top explaining that it is only a snapshot of the page
          from Google’s cache, not the original page, and that the page from the cache may not be current. The
          disclaimer also includes two separate hyperlinks to the original, current page.
   Id. at 1110-11.



                                                                  9
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 14 of 25



           Significantly, in finding that Field had granted Google an implied license, the court

   emphasized that Field failed to take available steps to prevent Google from archiving a cached

   version of his website, such as using specific “no archive” instructions in his website meta-tags.

   See id. at 1112-13. Field published his writings on his website, which was free and accessible to

   the world. Id. at 1114. Similarly, MidlevelU did not include any restrictions on its RSS feed,

   publishing its articles in full text, for free, to anyone. The Field court interpreted Field’s willful

   inaction as an attempt to “manufacture a claim for copyright infringement,” because he

   “consciously chose not to use the ‘no-archive’ meta-tag on his Web site.” Id. at 1113-14. In

   granting summary judgment in favor of Google, the Court stated: “Thus, with knowledge of how

   Google would use the copyrighted works he placed on those pages, and with knowledge that he

   could prevent such use, Field instead made a conscious decision to permit it. His conduct is

   reasonably interpreted as the grant of a license to Google for that use.” Id. at 1116.9

           Similarly, a website owner sued Microsoft and Yahoo claiming that by making cached

   copies of his websites available to their users and republishing his works in their entirety without

   his permission, Microsoft and Yahoo were liable for copyright infringement. Parker v. Yahoo!,

   Inc., No. 07-2757, 2008 WL 4410095, at *1 (E.D. Pa. Sept. 25, 2008). Plaintiff contended that this

   was differed from Field v. Google, because instead of snippets of information, the defendants

   republished his works in their entirety, and because he had provided “constructive notice” to the

   defendants that he had not granted them a license since he registered the copyrights in his works

   and included a copyright notice on his website. Id. at *4. The Court disagreed and held that Yahoo

   and Microsoft did have a proper implied license defense:



   9
    The Field court also highlighted the fact that Google promptly removed the “cached” links to all of Field’s web
   pages when it learned of Field’s complaint. Id. at 1114. Similarly, Newstex removed all accused content the same
   day MidlevelU sent its initial cease and desist letter, on March 7, 2017. Defs. SUMF ¶ 16.


                                                         10
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 15 of 25



            [Plaintiff] knew that as a result of his failure to abide by the search engines’
            procedures, the search engines would display a copy of his works. From
            [Plaintiff’s] silence and lack of earlier objection, the defendants could properly
            infer that Parker knew of and encouraged the search engines’ activity, and, as did
            the defendants in Field, they could reasonably interpret Parker's conduct to be a
            grant of a license for that use.

   Id.10

            Like the option the plaintiffs had in Field v. Google and Parker v. Yahoo! to encode their

   websites with certain meta-tags to prevent a search engine from creating a cache of the websites,

   MidlevelU had the option to encode its own RSS feed to publish less than the full text of its blog

   articles, or to restrict access to its RSS feed. Instead, MidlevelU consciously chose to include in

   its RSS feed the full content of the 50 alleged articles (and all other blog posts), all of which are

   freely available to the public, and has continued to do so despite the infringement alleged herein.

   Defs. SUMF ¶ 47. It did so without providing any restrictions or terms of service for its RSS feed

   or any express terms of service on its blog, apart from a passive copyright notice on the website

   and RSS feed, even though it was using the RSS feed for its intended purpose of disseminating

   MidlevelU content to a wide audience. Defs. SUMF ¶ 46. Notably, MidlevelU selectively

   registered a number of its blog posts for copyright registrations prior to bringing a copyright

   infringement lawsuit against another Company, Doximity Inc., in March 2017, for posting its

   content to Doximity’s website. Defs. SUMF ¶ 57. This is the only time MidlevelU has registered

   copyrights in its blog posts. Defs. SUMF ¶ 97. Doximity similarly asserted an implied license

   defense on the basis of the availability of the full content of MidlevelU’s blog posts through its



   10
      Moreover, in dismissing plaintiff’s claims for contributory and vicarious copyright infringement, the court noted:
   “Parker has alleged that his copyrighted works are freely available and that he has taken no steps, aside from filing
   this suit, to prevent search engines from copying and displaying his works. By publishing his works online with no
   registration required or any other access measure taken, Parker impliedly authorizes internet users at large to view his
   content and, consequently, to make incidental copies necessary to view his content over the internet.” Id. at *5.
   Similarly, MidlevelU publishes its blog articles and RSS feed online with no restrictions or any other access measures
   taken, and MidlevelU has taken no steps aside from filing suit to prevent public access and dissemination of its articles.


                                                              11
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 16 of 25



   RSS feed, without any restriction or terms of service. Defs. SUMF ¶ 96. Rather than revising the

   content of its RSS feed, adding restrictions, or objecting to the use of content through its RSS feed

   after being on notice of how other sites were construing the Plaintiff’s RSS feed as an implied

   license to use MidlevelU content, Plaintiff settled the Doximity case and promptly brought suit

   against Newstex in March 2018. Defs. SUMF ¶ 18; 98.

           Unlike the defendants in Field v. Google and Parker v. Yahoo! that provided snapshots of

   the webpage and the full content of the Plaintiffs’ websites (and were still found to have had an

   implied license), the ACI Scholarly Blog Index published only a snippet or abstract of the

   MidlevelU content on its site.11 Defs. SUMF ¶ 52. The ACI Scholarly Blog Index also provided

   full attribution to MidlevelU, with a link to MidlevelU’s website and a copyright notice for the

   Plaintiff. Defs. SUMF ¶ ¶ 52-53. In indexing the MidlevelU blog articles, the ACI Scholarly Blog

   Index utilized only the information provided by MidlevelU for free to the world via its RSS feed.

           MidlevelU should not be permitted to use the RSS feed to “manufacture a claim for

   copyright infringement” by widely disseminating content and failing to restrict the amount of

   content available or providing any terms of service, especially after having knowledge that

   subscribers were interpreting the content available through MidlevelU’s RSS feed as an implied

   license to distribute and use that content. Like the plaintiffs in Google v. Feld and Parker v.

   Yahoo!, Newstex had an implied license to use MidlevelU content on its site, based on the lack of

   RSS feed restrictions and the silent consent MidlevelU offered subscribers of its RSS feed. The

   Court should grant summary judgment of non-infringement as to all alleged articles.




   11
      Newstex anticipates that MidlevelU will advance the semantic argument that Newstex’s publications were
   quantitatively more than a “snippet” or “abstract.” Newstex’s implied license defense is independent of how long
   each abstract was, because an implied license would extend to the full text as published through the RSS feed.


                                                         12
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 17 of 25



            C.       Newstex’s Use of I-Frames on the Scholarly Blog Index to Display
                     MidlevelU’s Website Did not Infringe on MidlevelU’s Copyrights

            To the extent the Court does not find that Newstex had an implied license and that a

   material fact exists for trial, the Court may still find on summary judgment that Newstex’s display

   of full-text MidlevelU blog articles via special pop-up windows that open to MidlevelU’s live site

   does not constitute infringement. In addition to the indexed abstracts of the blog articles, the

   Scholarly Blog Index also included an “i-frame” pop-up, which would open upon a user’s request

   to access the full text of the article. Defs. SUMF ¶ 54. After clicking for access, the user would

   obtain a direct, live view of the post on the MidlevelU website through an “i-frame” pop-up. Defs.

   SUMF ¶ 55. Courts have held that this process, known as in-line linking and framing, does not

   violate the Copyright Act. See, e.g., Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1155

   (9th Cir. 2007); Kelly v. Arriba Soft Corp., 336 F.3d 811, 822 (9th Cir. 2003).

            In Perfect 10, Inc. v. Amazon.com, Inc., Perfect 10 sued Google for providing in-line links

   to third party websites that did not have authorization to publish Perfect 10’s photos.12 Perfect 10

   tried to argue that “Google displays a copy of the full-size images by framing the full-size Perfect

   10 images, which gives the impression that Google is showing the image within a single Google

   webpage.” Id. at 1160. The court disagreed: “While in-line linking and framing may cause some

   computer users to believe they are viewing a single Google webpage, the Copyright Act, unlike



   12
      The Court explained the process of in-line linking and framing as follows: “When a user clicks on the thumbnail
   image returned by Google’s search engine, the user’s browser accesses the third-party webpage and in-line links to
   the full-sized infringing image stored on the [third party] website publisher’s computer. This image appears, in its
   original context, on the lower portion of the window on the user’s computer screen framed by information from
   Google’s webpage . . . Google simply provides HTML instructions directing a user's browser to access a third-party
   website. However, the top part of the window (containing the information from the Google webpage) appears to frame
   and comment on the bottom part of the window. Thus, the user's window appears to be filled with a single integrated
   presentation of the full-size image, but it is actually an image from a third-party website framed by information from
   Google’s website. The process by which the webpage directs a user’s browser to incorporate content from different
   computers into a single window is referred to as “in-line linking.” The term “framing” refers to the process by which
   information from one computer appears to frame and annotate the in-line linked content from another computer.” 508
   F.3d 1146, 1155 (9th Cir. 2007).


                                                            13
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 18 of 25



   the Trademark Act, does not protect a copyright holder against acts that cause consumer

   confusion.” Id. at 1161. Most importantly, the Ninth Circuit did not find that the framing process

   was infringing for purposes of the Copyright Act, noting that the process itself does not involve

   storage of the images or content:

            Google does not, however, display a copy of full-size infringing photographic
            images for purposes of the Copyright Act when Google frames in-line linked
            images that appear on a user's computer screen. Because Google’s computers do
            not store the photographic images, Google does not have a copy of the images for
            purposes of the Copyright Act . . . . Instead of communicating a copy of the image,
            Google provides HTML instructions that direct a user’s browser to a website
            publisher’s computer that stores the full-size photographic image. Providing these
            HTML instructions is not equivalent to showing a copy. First, the HTML
            instructions are lines of text, not a photographic image. Second, HTML instructions
            do not themselves cause infringing images to appear on the user’s computer screen.
            The HTML merely gives the address of the image to the user’s browser. The
            browser then interacts with the computer that stores the infringing image.

   Id. at 1161.

            Unlike the Google search engine, which may have directed users to third-party sites that

   contained infringing uses of Perfect 10’s images, the Scholarly Blog Index i-frame did not take a

   user to an infringing third-party site. Defs. SUMF ¶¶ 54-56. Instead, the Scholarly Blog Index i-

   frame directed users to MidlevelU’s content on MidlevelU’s site, requiring the user to request such

   a view first.13 Defs. SUMF ¶¶ 54-56. Because the Scholarly Blog Index did not copy and then




   13
      The court in Goldman v. Breitbart News Network, LLC, 302 F. Supp. 3d 585, 587 (S.D.N.Y. 2018), declined to
   follow the Perfect 10 v. Amazon ruling in a case where news media sources embedded a photo from a twitter feed
   directly onto their news articles. In declining to follow Perfect 10, the Court distinguished embedding a photo into an
   article for the user “without the user having to click on a hyperlink or thumbnail in order to view the Photo” from the
   Google search engine, which provided “a service whereby the user navigated from webpage to webpage, with
   Google’s assistance . . . . This is manifestly not the same as opening up a favorite blog or website to find a full color
   image awaiting the user, whether he or she asked for it, looked for it, clicked on it, or not. Both the nature of Google
   Search Engine, as compared to the defendant websites, and the volitional act taken by users of the services, provide a
   sharp contrast to the facts at hand.” Unlike the photos embedded into articles in Goldman, ACI’s pop-up i-frames with
   the live view of the MidlevelU website were generated only if users asked for them. Moreover, the source as
   MidlevelU was clear from the pop-up, which appeared as another browser with a live-view of the site.


                                                             14
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 19 of 25



   display the content through its pop-up live view of the site, its process of in-line linking and

   framing does not constitute copyright infringement, and summary judgment is appropriate.

            D.        MidlevelU Is Not Entitled to Statutory Damages for the 18 Articles That It
                      Published More than 3 Months Prior to Registration

            “[N]o award of statutory damages or of attorney’s fees . . . shall be made for—(1) any

   infringement of copyright in an unpublished work commenced before the effective date of its

   registration; or (2) any infringement of copyright commenced after first publication of the work

   and before the effective date of its registration, unless such registration is made within three

   months after the first publication of the work.” 17 U.S.C. § 412(2) (emphasis added); see also W.

   Trend, Inc. v. Marco Destin, Inc., No. 07-22508, 2007 WL 9653034, at *2 (S.D. Fla. Dec. 17,

   2007), report and recommendation adopted, No. 07-22508, 2008 WL 11332043 (S.D. Fla. Jan. 17,

   2008) (“Even if the copyright is registered, the plaintiff cannot recover statutory damages and

   attorney’s fees for any infringement of copyright commenced after first publication of the work

   and before the effective date of its registration, unless such registration is made within three months

   after the first publication of the work.”) (internal citations omitted).

            For 18 of the alleged articles,14 Plaintiff registered each of the articles with the Copyright

   Office more than 3 months after the first publication of the article to its site. Defs. SUMF ¶¶ 57-

   93. In subscribing to MidlevelU’s RSS feed, Newstex received the full text of the articles at their

   time of publication. Defs. SUMF ¶ Id. Thus, the actual dates of first publication are shown by the

   dates Newstex received these articles through MidlevelU’s RSS feed. Defs. SUMF. ¶¶ 53; 57-93.

   Newstex received each of these articles prior to the dates of first publication alleged in these




   14
      The name of the 18 articles, Plaintiff’s alleged first publication date listed in its copyright registration certificate,
   and the actual publication date based on Newstex’s receipt of the full, published article via MidlevelU’s RSS feed, are
   listed in Defs. SUMF ¶¶ 57-93.


                                                               15
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 20 of 25



   copyright registrations and more than three months prior to the date of registration. Id. The

   Scholarly Blog Index then indexed the abstracts of the articles upon receipt. Defs. SUMF ¶ 52.

   Based on Newstex’s system data from its Scholarly Blog Index, the full text of each of these 18

   alleged articles was received and published more than three months before the date of registration,

   making each registration ineligible for statutory damages.

          MidlevelU admitted in the deposition of its Rule 30(b)(6) designee that in identifying the

   publication dates for the copyright applications MidlevelU merely looked at the then-current dates

   of publication on the blog. Defs. SUMF. ¶ 94, Plaintiff admitted also that it revises and re-

   publishes blog articles without preserving the original publication, noting that once MidlevelU

   edits a post, MidlevelU only preserves the date of the most recent edited version of the article, not

   the date the article was first published. Defs. SUMF ¶ 94. This means that MidlevelU has no

   evidence to contradict the RSS feed receipt data from the ACI Scholarly Blog Index and Newstex’s

   witness testimony concerning same.

          Pursuant to 17 U.S.C. § 412(2), no award of statutory damages or of attorneys’ fees is

   available for the foregoing works, even if there were any infringement, because Newstex’s

   publication commenced after first publication of the work and before the effective date of its

   registration, and such registration was not made within three months after the first publication of

   the work. Therefore, because these 18 articles are registered more than three months prior to

   Plaintiff’s obtainment of a registration, these articles are not eligible for statutory damages.

          E.      MidlevelU Did Not Own the Copyrights to Three Alleged Articles until After
                  Bringing This Lawsuit and Thus Is Not Entitled to Damages for These
                  Articles

          MidlevelU’s independent contractor executive assistant, Amanda Richards, wrote three of

   the alleged articles for MidlevelU. Defs. SUMF ¶ 21. Ms. Richards did not assign her copyright

   ownership in these articles to MidlevelU until December 2018. Defs. SUMF ¶ 37. Because


                                                     16
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 21 of 25



   MidlevelU was not assigned the copyright in Amanda’s articles until after the start of the litigation,

   MidlevelU is not entitled to damages and does not have standing to sue for any alleged

   infringement of these three articles.

                     1.       Amanda Richards Was the Owner of the Copyrights in the Three
                              Alleged Articles She Wrote For MidlevelU as of the Filing of this Suit

            The Copyright Act states that copyright ownership “vests initially in the author or authors

   of the work.” 17 U.S.C. § 201(a). “As a general rule, the author is the party who actually creates

   the work, that is, the person who translates an idea into a fixed, tangible expression entitled to

   copyright protection.” Cmty. for Creative Non-Violence v. Reid, 490 U.S. 730, 737 (1989). Ideas,

   as opposed to expression of those ideas, are not protected by copyright law. Corwin v. Walt Disney

   Co., 475 F.3d 1239, 1250 (11th Cir. 2007) (citing Herzog v. Castle Rock Entm’t, 193 F.3d 1241,

   1248 (11th Cir. 1999)). The Copyright Act carves out an exception for ownership for works made

   for hire. 17 U.S.C. § 201(b). If the work is for hire, “the employer or other person for whom the

   work was prepared is considered the author” and owns the copyright, unless there is a written

   agreement to the contrary. Id. When a work is authored by an independent contractor as opposed

   to an employee within the scope of employment, there must be a written work-made-for-hire

   agreement to effectuate transfer of ownership. 17 U.S.C. §101; see also Cmty. for Creative Non-

   Violence v. Reid, 490 U.S. 736.15

            As testified by MidlevelU’s Rule 30(b)(6) designee, Ms. Richards is an independent

   contractor. Defs. SUMF ¶ 22. Similarly, Ms. Richards testified that she is her own boss and an

   independent contractor. Defs. SUMF ¶ 22. Ms. Richards testified that while Mrs. Tolbert would




   15
     Even if Ms. Richards signed a work for hire agreement after this action commenced due to her role as an independent
   contractor, her articles do not fall into one of the nine categories of works enumerated in 17 U.S.C. §101 under the
   definition of “work made for hire” for which copyright ownership can be signed over in writing through a work for
   hire agreement.


                                                            17
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 22 of 25



   often provide Ms. Richards ideas or topics for the articles and that they would sometimes discuss

   these ideas, Ms. Richards undertook independent research and drafted these articles on her own.

   Defs. SUMF ¶ 23. While Mrs. Tolbert sometimes edited the articles before posting them to the

   blog, edits were often minimal, especially after Ms. Richards had experience writing posts. Defs.

   SUMF ¶ 24. Ms. Richards was also was able to work on these articles on her own schedule, with

   no supervision, from a remote location. Defs. SUMF ¶ 25. Therefore, Ms. Richards was the owner

   of the copyright in the articles she wrote for MidlevelU until her assignment of these rights to

   MidlevelU in December 2018. Defs. SUMF ¶ 37.

                  2.      MidlevelU Cannot Sue for Infringement of Copyrights It Did Not
                          Own at the Time of Filing Suit

          MidlevelU was not the owner of the copyright in the three articles written by Ms. Richards

   at the time it filed this action. Assignment of rights made after litigation has commenced cannot

   retroactively resolve the problem that the assignee who filed the lawsuit lacked standing at the

   time of filing. Prof’l LED Lighting, Ltd. v. AAdyn Tech., LLC, 88 F. Supp. 3d 1356, 1370 (S.D.

   Fla. 2015). “Under the Copyright Act, only the legal or beneficial owner of an exclusive right

   under a copyright may institute an action for any infringement of that particular right while he or

   she is the owner of it.” Id. However, “if the assignee did not have the right to sue when litigation

   was commenced, the assignee lacks standing to maintain the action.” Id. at 1370 (citing Lorentz v.

   Sunshine Health Prods., Inc., No. 09-61529, 2010 WL 3733986, at * 6 (S.D. Fla. Aug. 27, 2010));

   see also Optima Tobacco Corp. v. US Flue-Cured Tobacco Growers, Inc., 171 F. Supp. 3d 1303,

   1308 (S.D. Fla. 2016) (noting that the copyright owner must have such status at the time of the

   alleged infringement to have standing to sue). In Prof’l LED Lighting, the court found that the

   Plaintiff lacked standing to sue for copyright infringement because it did not own the copyright or

   have rights to sue until after litigation had commenced. The plaintiff alleged in the complaint that



                                                   18
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 23 of 25



   another party was the owner of the copyrighted videos at issue but alleged that they were assigned

   the rights. The court found that assignment must pre-date the litigation for plaintiff to have

   standing. Accordingly, the court dismissed for lack of standing, with prejudice.

            Similar to the Plaintiff in Prof’l Led Lighting, MidlevelU lacks standing to assert

   infringement of articles it did not own the copyrights in at the time it commenced this lawsuit. Ms.

   Richards purportedly assigned her copyright ownership to MidlevelU months after MidlevelU

   filed its complaint, and she testified that the parties had not discussed copyright ownership prior

   to the signing of the articles. Defs. SUMF ¶ 36. Moreover, MidlevelU cannot recover any

   damages for articles it did not own and for which the assignor did not suffer any damages.16 The

   Court should grant summary judgment and dismiss MidlevelU’s infringement claim as to these

   articles.

            F.       MidlevelU Cannot Sue for Infringement or Recover Damages for an Article
                     Written by a Third Party Who Did Not Assign Ownership to MidlevelU

            One of the 50 alleged articles in MidlevelU’s complaint was written by a third party

   acquaintance of Mrs. Tolbert’s, an attorney named Leigh Ann O’Neill. Defs. SUMF ¶¶ 40-43.

   While MidlevelU registered this article with the Copyright Office with MidlevelU as the author,

   Ms. O’Neill testified that she never signed any agreements transferring copyright ownership to

   MidlevelU for this article, did not receive any compensation for her post on the MidlevelU site,

   and was never hired by MidlevelU as an employee. Defs. SUMF ¶ ¶ 41-43. Because MidlevelU

   was not the author of the article and was never assigned the copyright rights to this article,



   16
       In the alternative, even if this Court does find that MidlevelU had standing to sue on these three articles on Ms.
   Richard’s behalf prior to Ms. Richards assigning ownership of her copyrights in the articles, damages should be limited
   to the damages Ms. Richards incurred from the alleged infringement. See 6A C.J.S. Assignments § 111 (2009) (“If
   the assignor suffered no damages, or is not owed anything under a contract, the assignee cannot recover anything.”).
   Ms. Richards testified that she did not suffer any damages from the alleged infringement. Defs. SUMF ¶ 38. Similarly,
   MidlevelU’s Rule 30(b)(6) witness was unaware of any damages Ms. Richards incurred from the alleged infringement.
   Id.


                                                            19
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 24 of 25



   MidlevelU’s copyright registration of the article listing MidlevelU as the author is invalid.17

   Additionally, as described above with respect to Ms. Richards, because Ms. O’Neill never assigned

   her copyright in the article, MidlevelU does not have standing to sue for copyright infringement

   or recover any damages for any alleged infringement of Ms. O’Neill’s article. See Prof’l LED

   Lighting, 88 F. Supp. 3d at 1370.

   IV.      CONCLUSION

            For all of the foregoing reasons, there remain no genuine disputes as to any material facts,

   and the Court should grant summary judgment in Newstex’s favor that: (1) MidlevelU’s claims

   are barred by the doctrine of implied license; (2) Newstex’s Use of i-Frames on the Scholarly Blog

   Index to Display MidlevelU’s Website Did not Infringe any MidlevelU Copyrights; (3) MidlevelU

   Is Not Entitled to Statutory Damages for the 18 Articles That It Published More than 3 Months

   Prior to Registration; (4) MidlevelU Did Not Own the Copyrights to Three Alleged Articles Until

   After Bringing This Lawsuit and Thus Is Not Entitled to Damages for These Articles; and, (5)

   MidlevelU Cannot Sue for Infringement or Recover Damages for an Article Written by a Third

   Party Who Did Not Assign Ownership to MidlevelU.




   17
     While there is a presumption that a copyright is valid, this presumption is overcome “by providing proof of deliberate
   misrepresentation. A material misstatement in a copyright registration application is one which goes towards the
   registrability of the materials, such as originality, the nature of the materials to be copyrights, and contested claims of
   authorship and ownership.” Dream Custom Homes, Inc. v. Modern Day Constr., Inc., 773 F. Supp. 2d 1288, 1302
   (M.D. Fla. 2011) (emphasis added). While “it is not necessary that the owner’s true name be used at all [for copyright
   registration] so long as a name with which it is identified is used and no innocent persons are misled.” Key West Hand
   Print Fabrics, Inc. v. Serbin, Inc., 269 F. Supp. 605, 611 (S.D. Fla. 1966).


                                                              20
Case 9:18-cv-80843-BER Document 42 Entered on FLSD Docket 06/12/2019 Page 25 of 25



   Dated: June 12, 2019                      Respectfully submitted,

                                             FOX ROTHSCHILD LLP
                                             /s Christopher R. Kinkade
                                             Christopher R. Kinkade
                                             997 Lenox Drive
                                             Lawrenceville, NJ 08648
                                             Tel: 609-844-3023
                                             Email: ckinkade@foxrothschild.com

                                             Seth Brian Burack (FL State Bar No. 68360)
                                             222 Lakeview Avenue, Suite 700
                                             West Palm Beach, FL 33401
                                             Tel: 561-835-9600
                                             Email: sburack@foxrothschild.com

                                             Shireen Nasir
                                             101 Park Avenue, 17th Floor
                                             New York, NY 10178
                                             Tel: 646-601-7649
                                             Email: snasir@foxrothschild.com


                                             Attorneys for Defendant Newstex, LLC d/b/a
                                             ACI Information Group




                                        21
